
	

113 S483 IS: Berryessa Snow Mountain National Conservation Area Act
U.S. Senate
2013-03-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 483
		IN THE SENATE OF THE UNITED STATES
		
			March 6, 2013
			Mrs. Boxer introduced
			 the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To designate the Berryessa Snow Mountain National
		  Conservation Area in the State of California, and for other
		  purposes.
	
	
		1.Short title and table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Berryessa Snow Mountain
			 National Conservation Area Act.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title and table of contents.
					Sec. 2. Definitions.
					Sec. 3. Establishment of Berryessa Snow Mountain National
				Conservation Area, California.
					Sec. 4. Access and buffer zones.
					Sec. 5. Management of Federal lands in conservation
				area.
					Sec. 6. Berryessa Snow Mountain National Conservation Area
				Advisory Council.
					Sec. 7. Water.
				
			2.DefinitionsIn this Act:
			(1)Advisory
			 councilThe term advisory council means the
			 Berryessa Snow Mountain National Conservation Area Advisory Council.
			(2)Conservation
			 areaThe term conservation area means the
			 Berryessa Snow Mountain National Conservation Area.
			(3)SecretariesThe term Secretaries mean
			 the Secretary of Agriculture and the Secretary of the Interior acting
			 jointly.
			(4)SecretaryThe
			 term Secretary means—
				(A)the Secretary of
			 Agriculture, with respect to those conservation area lands under the
			 jurisdiction of the Secretary of Agriculture; and
				(B)the Secretary of the Interior, with respect
			 to those conservation area lands under the jurisdiction of the Secretary of the
			 Interior.
				(5)StateThe
			 term State means the State of California.
			(6)Motor vehicle
			 use mapsThe term motor vehicle use maps means the
			 maps produced by the Forest Service titled Motor Vehicle Use Map,
			 Mendocino National Forest, SOUTH MAP, California, 2008 and Motor
			 Vehicle Use Map, Mendocino National Forest, SOUTH CENTRAL MAP, California,
			 2008 and any amendments to those maps.
			3.Establishment of
			 Berryessa Snow Mountain National Conservation Area, California
			(a)EstablishmentSubject to valid existing rights, there is
			 hereby established the Berryessa Snow Mountain National Conservation Area in
			 the State.
			(b)PurposeThe purpose of the Berryessa Snow Mountain
			 National Conservation Area is to conserve, protect, and enhance for the benefit
			 and enjoyment of present and future generations the ecological, scenic,
			 wildlife, recreational, cultural, historical, natural, educational, and
			 scientific resources of the lands included in the conservation area.
			(c)Area
			 includedThe conservation
			 area consists of approximately 349,850 acres of Federal land and interests in
			 Federal land within Napa, Lake, Mendocino, Solano, and Yolo Counties,
			 California, as depicted on the map entitled Berryessa Snow Mountain
			 National Conservation Area and dated February 21, 2013.
			(d)Legal
			 descriptions; corrections of errors
				(1)PreparationAs soon as practical after the date of
			 enactment of this Act, but in no event later than two years after such date,
			 the Secretaries shall prepare final maps and legal descriptions of the
			 conservation area.
				(2)SubmissionAs soon as practicable after the
			 preparation of the maps and legal descriptions under paragraph (1), the
			 Secretaries shall submit the maps and legal descriptions to the Committee on
			 Natural Resources of the House of Representatives and to the Committee on
			 Energy and Natural Resources of the Senate.
				(3)Public
			 availabilityThe maps and
			 legal descriptions prepared under paragraph (1) shall be available for public
			 inspection at appropriate offices of the Bureau of Land Management and Forest
			 Service.
				(4)Legal
			 effectThe maps and legal descriptions of the conservation area
			 shall have the same force and effect as if included in this Act, except that
			 the Secretaries may correct clerical and typographical errors in the maps and
			 legal descriptions.
				4.Access and buffer
			 zones
			(a)Non-Federal
			 lands and interests
				(1)No requirement
			 of public accessNothing in
			 this Act requires a non-Federal property owner to allow public access to
			 private property.
				(2)Affect on other
			 lawsNothing in this Act
			 modifies any provision of Federal, State, or local law with respect to use of
			 non-Federal land.
				(b)AccessThe Secretary shall continue to provide
			 historical and adequate access to private inholdings in the conservation
			 area.
			(c)Buffer
			 zones
				(1)In
			 generalNothing in this Act
			 creates a protective perimeter of buffer zone around the conservation
			 area.
				(2)Activities
			 outside of conservation areaThe fact that any activities or uses
			 outside of areas designated by this Act can be seen or heard within the
			 conservation area shall not preclude the activities or uses outside of the
			 conservation area.
				5.Management of
			 Federal lands in conservation area
			(a)Basis of
			 management
				(1)Applicable
			 lawsThe Secretary shall
			 manage the conservation area in a manner that conserves, protects, and enhances
			 the natural resources and values of the conservation area, in accordance
			 with—
					(A)this Act;
					(B)the Federal Land
			 Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.) for lands managed by
			 the Bureau of Land Management;
					(C)the Wilderness Act (16 U.S.C. 1131 et
			 seq.);
					(D)the Act of June 17, 1902 (commonly known as
			 the Reclamation Act of 1902; 32 Stat. 388) and Acts amendatory thereof and
			 supplemental thereto;
					(E)other laws
			 (including regulations) applicable to the National Forest System for land
			 managed by the Forest Service; and
					(F)other applicable
			 law (including regulations).
					(2)Resolution of
			 conflictsIf there is a
			 conflict between a provision of this Act and a provision of one of the other
			 laws specified in paragraph (1), the more restrictive provision shall
			 control.
				(b)UsesThe Secretary shall allow only such uses of
			 the conservation area as the Secretary determines would further the purposes
			 for which the conservation area is established.
			(c)Tribal cultural
			 usesNothing in this Act
			 shall be construed to enlarge or diminish the rights of any Indian
			 tribe.
			(d)RecreationThe Secretary shall continue to authorize,
			 maintain, and enhance the recreational use of the conservation area, including
			 hunting, fishing, camping, hiking, hang gliding, sightseeing, nature study,
			 horseback riding, rafting, mountain biking and motorized recreation on
			 authorized routes, and other recreational activities, so long as such
			 recreational use is consistent with the purposes of the conservation area, this
			 section, other applicable law (including regulations), and applicable
			 management plans.
			(e)Management
			 plan
				(1)In
			 generalWithin three years
			 after the date of enactment of this Act, the Secretaries shall develop a
			 comprehensive plan for the protection and management of the Federal lands
			 included within the conservation area that fulfills the purposes for which the
			 conservation area is established. In implementing the management plan and in
			 considering any recommendations from the advisory council, the Secretaries
			 shall consult on a regular basis.
				(2)PurposesThe
			 management plan shall—
					(A)describe the
			 appropriate uses and management of the conservation area;
					(B)be developed with
			 extensive public input;
					(C)take into
			 consideration any information developed in studies of the land within the
			 conservation area;
					(D)assess the impacts
			 of climate change on the conservation area and establish policies and
			 procedures to ensure the preservation of wildlife corridors and facilitate
			 species migration;
					(E)include a comprehensive weed management
			 strategy (including use of grazing where appropriate) to guide noxious weed
			 control efforts and activities;
					(F)identify and
			 prioritize habitat restoration opportunities and strategies within the
			 conservation area;
					(G)identify
			 opportunities to enhance recreational opportunities throughout the conservation
			 area;
					(H)identify areas
			 outside of designated wilderness where non-motorized recreation will be
			 emphasized;
					(I)identify
			 opportunities to improve fish passage and habitat quality for native fish
			 species;
					(J)include a plan to
			 address the public safety and environmental clean-up issues associated with
			 illegal marijuana production within the conservation area;
					(K)identify
			 opportunities to promote voluntary cooperative conservation projects with
			 State, local, and private interests; and
					(L)take into consideration existing land uses
			 (including grazing) on the Federal lands within the conservation area.
					(3)Other
			 plansIn developing the management plan, and to the extent
			 consistent with this section, the Secretary may incorporate any provision from
			 a resource management plan, land and resource management plan, or any other
			 plan applicable to the conservation area.
				(4)Cooperative
			 agreementsIn carrying out this Act, the Secretary may make
			 grants to, or enter into cooperative agreements with, State, tribal, and local
			 governmental entities and private entities to conduct research, develop
			 scientific analyses, and carry out any other initiative relating to the
			 restoration or conservation of the conservation area.
				(f)Fish and
			 wildlifeNothing in this Act affects the jurisdiction of the
			 State with respect to fish and wildlife located on public land in the State,
			 except that the Secretary, after consultation with the California Department of
			 Fish and Wildlife, may designate zones in the conservation area where, and
			 periods when, hunting shall not be allowed for reasons of public safety,
			 administration, or public use and enjoyment.
			(g)Motorized and
			 mechanized vehicles
				(1)In
			 generalExcept where needed
			 for administrative purposes or to respond to an emergency, the use of motorized
			 and mechanized vehicles on lands within the conservation area shall be
			 permitted only on roads and trails designated for their use.
				(2)Additional
			 requirementIn developing the
			 management plan required by this section, and to the extent consistent with
			 this section, the Secretary, for lands under jurisdiction of Forest Service,
			 shall incorporate the motor vehicle use maps. In developing the management plan
			 (and making any subsequent amendment to the management plan), the Secretary
			 shall explicitly analyze and document—
					(A)each instance in which the requirements of
			 this section or other applicable law makes it necessary to alter the motor
			 vehicle use maps; and
					(B)the manner in which the motor vehicle use
			 maps are consistent with the requirements of this section.
					(h)Incorporation of
			 acquired lands and interests
				(1)AuthorityThe
			 Secretary may acquire non-Federal land within the boundaries of the
			 conservation area only through exchange, donation, or purchase from a willing
			 seller.
				(2)ManagementAny
			 land or interest in land that is located within the conservation area that is
			 acquired by the United States shall—
					(A)become part of the
			 conservation area; and
					(B)be managed in
			 accordance with this Act.
					(i)WithdrawalSubject
			 to valid existing rights, all Federal land within the conservation area is
			 withdrawn from—
				(1)entry,
			 appropriation, or disposal under the public land laws;
				(2)location, entry,
			 and patent under the mining laws; and
				(3)leasing or
			 disposition under all laws relating to—
					(A)minerals;
			 and
					(B)operation of the
			 mineral leasing, mineral materials, and geothermal leasing laws.
					(j)Grazing
				(1)In
			 generalLivestock grazing
			 within the conservation area, where established before the date of enactment of
			 this Act, shall be permitted to continue subject to all applicable laws and
			 regulations.
				(2)Other
			 grazingLivestock grazing
			 within the conservation area, where not established before the date of
			 enactment of this Act, shall only be permitted to the extent that it is
			 consistent with the purposes of the conservation area and subject to all
			 applicable laws and regulations.
				(3)Targeted
			 grazingThe Secretary may
			 issue annual targeted grazing permits for purposes of the control of noxious
			 weeds, fire suppression, or to provide other ecological benefits consistent
			 with the purposes of the conservation area.
				(k)Wildland fire
			 operationsNothing in this section prohibits the Secretary, in
			 cooperation with other Federal, State, and local agencies, as appropriate, from
			 conducting wildland fire operations in the conservation area, consistent with
			 the purposes of the conservation area.
			(l)HorsesSubject to any terms and conditions
			 determined to be necessary by the Secretary, nothing in this Act precludes
			 horseback riding in, or the entry of recreational or commercial saddle or pack
			 stock into, the conservation area where such use is consistent with the
			 purposes of the conservation area and other applicable law (including
			 regulations).
			6.Berryessa Snow
			 Mountain National Conservation Area Advisory Council
			(a)EstablishmentNot
			 less than 180 days after the date of enactment of this Act, the Secretaries
			 shall establish an advisory council, to be known as the Berryessa Snow
			 Mountain National Conservation Area Advisory Council.
			(b)DutiesThe
			 advisory council shall advise the Secretaries with respect to the preparation
			 and implementation of the management plan for the conservation area.
			(c)Applicable
			 lawThe advisory council shall be subject to—
				(1)the Federal
			 Advisory Committee Act (5 U.S.C. App.);
				(2)the Federal Land
			 Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.); and
				(3)all other
			 applicable law.
				(d)MembersThe
			 advisory council shall include 12 members, to be appointed by the Secretaries,
			 of whom, to the extent practicable—
				(1)one member shall
			 be appointed after considering the recommendations of the Lake County Board of
			 Supervisors;
				(2)one member shall
			 be appointed after considering the recommendations of the Napa County Board of
			 Supervisors;
				(3)one member shall
			 be appointed after considering the recommendations of the Yolo County Board of
			 Supervisors;
				(4)one member shall
			 be appointed after considering the recommendations of the Mendocino County
			 Board of Supervisors;
				(5)one member shall
			 be appointed after considering the recommendations of the Solano County Board
			 of Supervisors;
				(6)one member shall
			 be appointed after considering the recommendations of the head of the
			 California Resources Agency;
				(7)one member shall
			 be appointed to represent Native American Tribes;
				(8)five members shall
			 reside in, or within reasonable proximity to, Yolo County, Napa County,
			 Mendocino County, Solano County, or Lake County, California, with backgrounds
			 that reflect—
					(A)the purposes for
			 which the conservation area was established; and
					(B)the interest of the stakeholders that are
			 affected by the planning and management of the conservation area including,
			 stakeholders representing the agricultural, private land-ownership,
			 environmental, recreational, tourism, or other non-Federal land
			 interests.
					(e)RepresentationThe
			 Secretaries shall ensure that the membership of the advisory council is fairly
			 balanced in terms of the points of view represented and the functions to be
			 performed by the advisory council.
			(f)Terms
				(1)Staggered
			 termsMembers of the advisory council shall be appointed for
			 terms of 3 years, except that, of the members first appointed, 4 of the members
			 shall be appointed for a term of 1 year and 4 of the members shall be appointed
			 for a term of 2 years.
				(2)ReappointmentA
			 member may be reappointed to serve on the advisory council upon the expiration
			 of the member’s current term.
				(3)VacancyA
			 vacancy on the advisory council shall be filled in the same manner as the
			 original appointment.
				(g)QuorumA
			 quorum shall be six members of the advisory council. The operations of the
			 advisory council shall not be impaired by the fact that a member has not yet
			 been appointed as long as a quorum has been attained.
			(h)Chairperson and
			 proceduresThe advisory council shall elect a chairperson and
			 establish such rules and procedures as it deems necessary or desirable.
			(i)Service without
			 compensationMembers of the advisory council shall serve without
			 pay.
			(j)TerminationThe
			 advisory committee shall cease to exist—
				(1)on the date that
			 is five years after the date on which the management plan is officially adopted
			 by the Secretaries; or
				(2)on such later date
			 as the Secretaries consider appropriate.
				7.WaterNothing in this Act—
			(1)affects the use or
			 allocation, in existence on the date of enactment of this Act, of any water,
			 water right, or interest in water;
			(2)affects any vested
			 absolute or decreed conditional water right in existence on the date of
			 enactment of this Act, including any water right held by the United
			 States;
			(3)affects any
			 interstate water compact in existence on the date of enactment of this
			 Act;
			(4)authorizes or
			 imposes any new reserved Federal water rights;
			(5)relinquishes or
			 reduces any water rights reserved or appropriated by the United States in the
			 State on or before the date of enactment of this Act;
			(6)impairs the ability of the Bureau of
			 Reclamation and its managing partners to operate, maintain, or manage
			 Monticello Dam, Lake Berryessa, and other Solano Project facilities in
			 accordance with the purposes of such project;
			(7)modifies, changes,
			 or supersedes any water contract or agreements approved or administered by the
			 Bureau of Reclamation or Solano County Water Agency or Solano Irrigation
			 District; or
			(8)affects the use of motorized or
			 nonmotorized watercraft (including personal, commercial and recreational
			 watercraft) on Lake Berryessa.
			
